Citation Nr: 1613733	
Decision Date: 04/05/16    Archive Date: 04/13/16

DOCKET NO.  12-34 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Michael J. Kelley, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1956 to November 1958.  The Veteran had additional service in the Massachusetts Army National Guard.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a October 2010 rating decision of the Department of Veteran Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Board notes that the Veteran's appeal has been characterized and developed as a claim to reopen a prior denial.  However, under 38 C.F.R. § 3.156(c)(1), at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  However, the claim will not be reconsidered under 3.156(c) if the service records associated with the file subsequent to the initial rating decision could not have been obtained when VA first decided the claim, either because they did not exist at the time or because the claimant failed to provide sufficient information for VA to identify and obtain the records from the respective service department, the Joint Services Records Research Center (JSRRC), or from any other official source.  38 C.F.R. § 3.156(c)(2).

In this case, in March 2016 the Veteran, via his representative, submitted copies of service treatment records (STRs) that were previously not associated with the claims file or considered in the prior denials.  The records are pertinent to the Veteran's claim and there is no indication that the Veteran did not provide sufficient information to search for or secure these records at the time of the decisions.  Given the submission of these new service records, the Veteran's service connection claim must be reconsidered without regard to the previous final denial.  38 C.F.R. § 3.156(c).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran has a current bilateral hearing loss disability due to exposure to loud noise in-service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  38 C.F.R. § 3.303(a).

When a chronic condition (e.g., sensorineural hearing loss) is present, a claimant may establish the second and third elements by demonstrating continuity of symptomatology.  38 C.F.R. § 3.303(b).  Certain chronic diseases (e.g., sensorineural hearing loss) may be presumptively service connected if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307, 3.309.  The absence of evidence of hearing loss in service is not a bar to service connection for hearing loss. 

For the purposes of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz  is 40 decibels or greater; or when the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran contends that he has bilateral hearing loss and tinnitus due to acoustic trauma incurred in-service.  The Veteran contends that his in service job as a supply clerk placed him close to the flight line and that he was exposed to jet aircraft noise from B-52's and other aircraft.

Service records reveal that the Veteran enlisted in the Massachusetts National Guard in 1956.  He was discharged to enlist in the US Air Force.  His medical examination at that time did not list any hearing loss.  The Veteran was discharged from the US Air Force for medical reasons.  Thereafter, he reenlisted in the Massachusetts National Guard but was released for failure to meet enlistment requirements.  Nerve loss affecting interpretation was the rationale.  This determination was made after examination by a hearing analyst.

Examination report at enlistment to National Guard service in March 1956 and July 1960 indicate no hearing loss.  Hearing was evaluated using the whispered voice test.  Upon Report of Medical History in March 1956 and July 1960 the Veteran did not identify any ear problems or hearing loss.

An audiogram dated in October 1994 reveals, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
65
70
65
-
100
LEFT
60
70
70
-
80

Speech audiometry was performed; however, there is no indication whether it was performed using the Maryland CNC test.

An audiogram dated in March 2000 reveals, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
60
65
70
-
100
LEFT
65
70
70
-
80

Speech audiometry was performed; however, there is no indication whether it was performed using the Maryland CNC test.

In January 2003 audiometric results were reported to show bilateral precipitous sensorineural hearing loss.  Speech discrimination was good in the right and excellent in the left in 1994; however, both ears had lost more of their speech understanding capabilities resulting in good understanding bilaterally.

A July 2003 RO rating decision concedes that the Veteran had hearing loss.  However, it did not find that the Veteran was exposed to a significant amount of noise trauma during service.  

In a statement dated in January 2004 a private provider stated that it was his opinion that being exposed to loud noises over prolonged periods of time such as working with and around airplane engines can lead to ear damage and hearing loss.  

A February 2004 RO rating decision indicates that there was no objective evidence that the Veteran suffered acoustic trauma in service.  

A VA treatment record dated in November 2007 reveals that audiometric testing was performed.  The Veteran was noted to have moderately severe to profound sensorineural hearing loss in the right ear.  Speech reception threshold was moderately-severely impacted at 60 dB HL.  Word recognition score in quiet was good at 84 percent.  He had moderate to profound sensorineural hearing loss in the left ear.  Speech reception threshold was moderately-severely impaired at 60 dB HL.  Word recognition in the left ear in quiet was good at 80 percent.

A VA record dated in October 2012 reveals no measurements on the audiogram report.  It was noted that although hearing loss is not shown in-service, acoustic trauma or military noise exposure may constitute injury of the ear.  However, in this case, acoustic trauma is not shown the evidence of record.  It was further noted that the evidence of record did not show current audiometric findings that meet the criteria for a grant of service connection for hearing loss.  The report stated that as the Veteran did not meet the criteria for hearing loss for VA purposes, service connection may not be granted.  

Affording the Veteran the benefit of the doubt, the Veteran's bilateral hearing loss was incurred in service.  Service records reveal that the Veteran was discharged from the US Air Force for medical reasons.  Shortly thereafter the Veteran was found to not meet the physical requirements to reenlist in the National Guard.  The Veteran has competently and credibly reported that he served close to the flight line and jet engine.  Therefore, the Board finds that the Veteran was exposed to loud noise in service.  The Veteran has subsequently been found to have a hearing loss disability for VA purposes.  Therefore, as the Veteran currently has a hearing loss disability, was exposed to loud noise in service, and was denied reenlistment in the National Guard shortly after his discharge from active service due to a hearing disability, service connection for bilateral hearing loss is granted. 


ORDER

Service connection for bilateral hearing loss is granted.




____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


